Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Original patent claims 1-14 have been canceled.  New claims 15-51 are pending.

Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.

Claims 15-55 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  



Recapture
Claims 39-55 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Analysis
	As to STEP 1, new independent claim 39 does not include the following limitation found in original patent claims 1 and 13:
	“the glass ceramic having a primary crystalline phase of transparent spinel or transparent mullite”.

With respect to STEP 2, during prosecution of the application that became U.S. Patent No. 9,604,871, the limitation above was argued to make the claims patentable over the art.
	In the amendment filed with the RCE of 19 February 2016, Patent owner added the above limitation to claims 1 and 2 (later renumbered) and argued:
Accordingly, Applicant submits that example 1 of Amin
neither teaches nor suggests a glass ceramic having a primary crystalline phase of transparent spinel or transparent mullite, as recited in amended independent Claims 1 and 2.
As discussed in the February 18 interview, the primary crystalline phase in example 1 of the reference is neither transparent spinel nor transparent mullite. Instead, the primary crystalline phase of example 1 is either f-spodumene or a B-quartz solid solution (Table 1 and paragraphs [0034], [0035]).
For the reasons presented hereinabove, Applicant submits that amended Claims 1 and 2, and the claims dependent thereon are not anticipated by example 1 of Amin.
See Response, page 6.

Any limitation presented, argued or stated to make the claims patentable over the art “generates” the surrender of claimed subject matter that omits that limitation in its entirety, i.e. surrender of any claim whose scope does not contain the limitation.   
The limitation discussed above is therefore a surrender generating limitation. 

As to STEP 3, new independent claim 39 is not materially narrowed in any other aspect.  Although claim 39 contains additional limitations, these limitations do not materially narrow the claim relative to the surrendered subject matter.
Thus, new claim 39 relates to subject matter surrendered in the original prosecution and is rejected under 35 U.S.C. 251.  Dependent claims 40-51 are likewise rejected under 35 U.S.C. 251 as including the limitations of the independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-48, 50, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-12 of U.S. Patent No. RE48,200 in view of US 2012/0329525 to Hashimoto et al. (hereinafter Hashimoto) or US 2009/020808 to Glaesemann et al. (hereinafter Glaesemann). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 39, Claim 2 of RE48,200 recites a glass article having the claimed optical transparency and colorlessness.  Further, claim 1 also recites the article has at least one of the claimed fracture toughness, bend strength, and Vickers hardness attributes.  It would have been obvious to require all three attributes in order to provide a glass article with optimum durability.  Although claim 2 does not recite the claimed overall thickness of the glass or the aspect ratio, both Hashimoto and Glaesemann teach these limitations.
Hashimoto discloses a glass cover for an electronic device [0007], wherein the glass substrate 10A is “preferably less than or equal to 1 mm” [0048] and Example 1 [0090] discloses a thickness of 0.5 mm and a length of 400 mm, yielding an aspect ratio of 800 to 1.  Glaesemann discloses a cover glass for electronic devices wherein the glass has a thickness “preferably less than or equal to 2.0 mm; in some embodiments less than 1.7 mm” [0036].  For the sheet having a length of 400 mm taught by Glaesemann [0054], the aspect ratio would be 235:1 for a thickness of 1.7 mm.  Smaller electronic devices, such as the mobile phones taught by Hashimoto [0019] and Glaesemann [0003] would also have an aspect ratio of greater than 25:1. 
It would have been obvious to choose the glass sheet thickness taught by Hashimoto or Glaesemann, as being conventional in portable electronic devices, as achieving the required lightness and required durability.  Further, it would have been obvious that the electronic devices of RE48,200 would have used glass sheets having  an aspect ratio greater than 25:1 since most portable electronic devices will have a length greater than 12.5 mm in length (0.5 mm x 25).
The limitations of claims 40-48 are recited by claims 3, 4, and 6-12 of RE48,200.
The limitations of claims 50 and 51 are recited by claims 8 and 1.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which Patent No.
9,604,871 is or was involved. These proceedings would include any trial at the Patent
Trial and Appeal Board, interferences, reissues, reexaminations, supplemental
examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to
timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each
individual associated with the filing and prosecution of this application for reissue. See
also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is (571)272-1275. The examiner can normally be reached on Mon-Thurs, 6:30a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Jean Witz can be reached on 571-272-0927 or Tim Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/KRISANNE JASTRZAB/
Specialist, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991